Citation Nr: 1730285	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  16-30 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from May 1958 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary, as the April 2015 VA examiner's opinion in this case contains inadequate rationale.  Specifically, in rendering a negative opinion, the examiner noted that the Veteran's "original injury was a contusion and it resolved."  (Emphasis added).  However, the Veteran's service treatment records (STRs) show two instances of back treatment.  The first was in August 1958 and included and diagnosis of muscle strain; the second was in December 1958 and was described as an abrasion.  Moreover, the examiner did not adequately discuss the Veteran's lay statements, to include his report of an in-service injury in 1959 that was not treated.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Thus, an addendum opinion is needed.  Updated VA and private treatment records should also be secured.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any reports of outstanding relevant private treatment records.

3. Then refer the claims file to the April 2015 VA examiner (or other qualified examiner, if unavailable), for preparation of an addendum opinion.  The entire claims file must be reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's degenerative arthritis of the spine had its onset during service, is otherwise related to his back problems in service, or is otherwise the result of a disease or injury in service?  In addressing this question, the examiner must acknowledge and comment on the August 1958 muscle strain, the December 1958 abrasion, the Veteran's report of an in-service injury in 1959 that was not treated, and his reports of a continuity of back symptomatology in the years since service.  Otherwise, the opinion will not be adequate.

4. Then, after taking any additional development deemed necessary, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




